           Case 1:20-cv-10943-CM Document 3 Filed 12/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TINA R. ALIEN, also known as TINA
 SEALS,

                                Plaintiff,
                                                                20-CV-10943 (CM)
                    -against-
                                                               CIVIL JUDGMENT
 DEPARTMENT OF HOMELAND
 SECURITY, ET AL,

                                Defendants.

       Pursuant to the order issued December 29, 2020, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED, AND DECREED that under the October 1, 2014 order

in Seals v. McClurkin, 1:14-CV-6080, 7 (LAP), this action is dismissed without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith. Plaintiff has neither provided an address for service

nor consented to electronic service.

 Dated:   December 29, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
